PETERS, Judge ad hoc.
This appeal from a judgment ordering the issuance of letters of tutorship to Jo Ann Choates was consolidated on appeal with number 5380, Choates, et al. v. Choates, Sr., 329 So.2d 219. Because we reversed the award of permanent custody to Jo Ann Choates in number 5380 and remanded that case, we must also reverse the judgment which ordered the issuance of letters of tutorship and remand this suit. The determination of which parent is entitled to the natural tutorship must await a determination of custody. (LSA-C.C. 250.)
All costs of this appeal are assessed against Jo Ann Choates.
Reversed and remanded.